

TERM SHEET
This Term Sheet must be read in conjunction with the attached Terms and
Conditions of Employment (“Terms and Conditions”)
1.    
Name and address of employer
Co Company Ltd (the “Company”)
14-15 Belgrave Square
London
SW1X 8PS


2.    
Name and address of employee
Colin Neil Price (“you”)
Avonstone,
Bathampton Lane,
Bathampton,
Bath,
Avon
BA2 6SW


3.    
Start date
1 October 2015
4.    
Start date of continuous employment
3 July 2014
5.    
Job title
Global Managing Partner – Leadership Consulting
6.    
Reports to
CEO of Heidrick & Struggles International Inc.
7.    
Basic Salary
£240,000 per annum.
8.    
Bonus Scheme
See clause 5 of the Terms and Conditions.
9.    
Pension
Company contributions of 10% of your basic salary subject to clause 6 of the
Terms and Conditions.
10.    
Annual paid holidays
25 days’ holiday per holiday year plus Bank and public holidays.
11.    
Notice
Six months’ notice in writing from either party.



I have read, fully understood and hereby accept the terms and conditions of my
employment with the Company as set out in this Term Sheet and attached Terms and
Conditions of Employment, the Business Protection Agreement and Section 1 (in
its entirety), paragraphs 1.1 to 1.2 (inclusive) of Section 2 and paragraphs 1.1
to 1.8 (inclusive) of Section 3 (and just those aforementioned paragraphs of
Sections 2 and 3) of the UK Company Handbook of Heidrick & Struggles (UK)
Limited (as amended from time to time and hereinafter referred to as the UK
Company Handbook), save that references in that handbook to “the Company” shall
be read as references to Co Company Ltd and not Heidrick & Struggles (UK)
Limited.
I have also read, fully understood and agree to abide by the non-contractual
policies in Sections 4 to 13 (inclusive) of the UK Company Handbook of Heidrick
& Struggles (UK) Limited, the Global Guidelines and the Code of Conduct (each as
amended from

        

--------------------------------------------------------------------------------



time to time) of Heidrick & Struggles (UK) Limited, save that references in all
of the aforementioned documents in this paragraph to “the Company” shall be read
as references to Co Company Ltd and not Heidrick & Struggles (UK) Limited.
This document has been executed as a deed and is delivered and takes effect on
October 1, 2015.


Executed as a deed by
CO COMPANY LTD
acting by _____________________ a director,     ..............................
Director
in the presence of:
.............................. signature of witness
.............................. name of witness
.............................. witness address
.............................. witness address
.............................. witness address
.............................. witness occupation




Signed as a deed by
/s/ Colin Neil Price
Colin Neil Price
in the presence of:
.............................. signature of witness
.............................. name of witness
.............................. witness address
.............................. witness address
.............................. witness address
.............................. witness occupation

- 2 -    

--------------------------------------------------------------------------------





TERMS AND CONDITIONS OF EMPLOYMENT
1.
Appointment

1.1.
You warrant that by entering into this Contract of Employment and performing
your obligations under it, you shall not be in breach of any terms or
obligations under any previous or other agreement relating to your employment or
any business agreement with any third party. You hereby undertake to indemnify
and hold harmless the Company against all claims, costs, damages, liabilities
and expense which the Company may incur in connection with any claim that you
are or were not so at liberty.

1.2.
You warrant that you are entitled to work in the United Kingdom without any
additional approvals and shall notify the company if you cease to be so entitled
during your employment.

1.3.
You shall report to the person specified in paragraph 6 of the Term Sheet (your
“Manager”), or as directed by him/her.

2.
Hours of Work

2.1.
Your normal hours of work shall be 9.00am to 5.30pm Monday to Friday inclusive
with an unpaid lunch break of one hour on each working day. You shall be
required to work such additional hours as may be necessary for the proper
performance of your duties (without entitlement to additional remuneration for
any additional hours worked).

2.2.
Due to the autonomous nature of your role the duration of your working time
cannot be measured or monitored and, accordingly your employment falls within
the scope of regulation 20 of the Working Time Regulations 1998.

3.
Place of Work

3.1.
Your place of work shall be the Company’s London office or such other locations
as the Company may require from time to time on a permanent or temporary basis.

3.2.
The Company may transfer your employment to another Group Company. You may be
asked to work overseas for periods of time. In the event that this is for more
than one month at any time, the Company shall confirm the terms of any such
assignment to you as may be applicable at such time.

4.
Duties and Exclusivity of Service

4.1.
In the capacity specified in paragraph 5 of the Term Sheet, you shall, during
the continuance of your employment with the Company:

4.1.1.
faithfully, diligently and competently exercise and carry out to the best of
your ability all such powers and duties in relation to the Company and its
business and the respective businesses of the other Group Companies, as may from
time to time be conferred on you or vested in you by the Company together with
such person or persons as the Company may appoint to act jointly with you;


- 3 -    

--------------------------------------------------------------------------------



4.1.2.
obey the reasonable and lawful directions of, or under the authority of, the
Company;

4.1.3.
use your reasonable endeavours to promote and further the business interests of
the Company and the other Group Companies;

4.1.4.
hold such offices as a director or secretary in the Company or any other Group
Company as the Company may from time to time require and, if the Company so
requests, immediately resign without claim for compensation from any office held
in the Company or any other Group Company;

4.1.5.
abide by any statutory, fiduciary or common-law duties to the Company and any
other Group Company of which you are a director;

4.1.6.
subject as hereinafter provided unless prevented by incapacity, illness or
injury or with the prior written agreement of the Company, devote, during normal
working hours and such additional times as provided for in clause 2, the whole
of your time, attention and skill to your duties and to the furtherance of the
businesses and interests of the Company and the other Group Companies;

4.1.7.
in pursuance of your duties hereunder perform without additional remuneration
such services for any other Group Company as the Company may from time to time
require;

4.1.8.
comply with any Company rules, policies and procedures in place from time to
time, including but not limited to, the UK Company Handbook, the Code of Conduct
and the Global Guidelines;

4.1.9.
undertake such travel both within the United Kingdom and abroad as the Company
may reasonably require for the proper performance of your duties; and

4.1.10.
report your own wrongdoing and any wrongdoing or proposed wrongdoing of any
other employee or director of the Company or any Group Company (including
without limitation any bribery or corruption) to your Manager immediately on
becoming aware of it.

4.2.
During the continuance of your employment with the Company you shall not:

4.2.1.
do anything which may in the opinion of the Company bring the Company and/or any
other Group Company into disrepute or harm the goodwill or the reputation of any
Group Company and in particular, without limitation, you shall not make any
untrue, misleading or disparaging statement in relation to the Company or any
other Group Company (or any of its or their employees or officers);

4.2.2.
without the previous written consent of the Company either as principal,
employee or agent carry on or be engaged, concerned or interested either
directly or indirectly in any other trade, profession, business or occupation
(including any public or private activity which in the reasonable opinion of the
Company may interfere with the proper performance of your duties) or hold any


- 4 -    

--------------------------------------------------------------------------------



directorship or other office in any company or other body whether incorporated
or unincorporated;
4.2.3.
without prejudice to the generality of clause 4.2.2 above, introduce to any
other person, firm or corporation, business of a kind in which the Company or
any other Group Company is for the time being engaged or capable of becoming
engaged or with which the Company or any other Group Company is able to deal in
the course of the business for the time being carried on or planned by the
Company or any other Group Company to be carried on and you shall not have any
financial benefit from contracts made by the Company or any other Group Company
with any third party without the Company’s prior written consent; and

4.2.4.
without the previous written consent of the Company, hold any shares or
securities or have any interest of any kind in any company (other than the
Company or any other Group Company) or other business organisation, save that
you may hold not more than five per cent of the issued shares or other
securities of any class of any one company which is not a competitor of the
Company or any other Group Company, where such shares or other securities are
listed or dealt in on a recognised investment exchange in the United Kingdom or
elsewhere, and are to be held by you for investment purposes only.

4.3.
You shall avoid situations where your personal interests conflict with the
interests of the Company, any Group Company or any of its or their clients or
candidates. If you believe that any such conflict of interest may exist, you
shall disclose the same to the Company without delay.

4.4.
If during the course of your employment with the Company you are made an offer
of employment with any firm or company competing with, or intending to compete
with, the business of the Company or any Group Company you shall immediately
notify the Company and, on request, provide any information that may reasonably
be of assistance to the Company in acting promptly to protect its relationships.

5.
Remuneration

Base Salary
5.1.
During your employment with the Company, the Company shall pay you, as
remuneration for your services hereunder, the basic salary set out in paragraph
7 of the Term Sheet, in 12 equal monthly instalments at the end of each month,
less deductions required by law. Your basic salary shall normally be reviewed
annually but the Company is under no obligation to review your salary or change
your salary as a result of any review. Your basic salary is inclusive of any
fees to which you may be entitled as a director of the Company or any other
Group Company.

5.2.
By signing the Term Sheet you agree and authorise the Company to deduct from
your salary, or any other sums due to you from the Company, any sums due from
you to the Company under your Contract of Employment.




- 5 -    

--------------------------------------------------------------------------------



Bonus Scheme
5.3.
In respect of each calendar year and subject to the provisions of clauses 5.4 to
5.7 below, the Company may, in its absolute discretion, award you a bonus of
such amount and subject to such conditions (including, but not limited to,
conditions for and timing of payment) as the Company may in its absolute
discretion determine from time to time. The Company in its absolute discretion
may modify, amend, suspend or discontinue any award or the bonus arrangements
altogether at any time without prior notice. The Company reserves the right to
award a nil bonus.

5.4.
In respect of each period for which any bonus is to be awarded or paid to you,
such award and payment shall, at all times, be subject to and conditional upon
the prior approval, by the CEO of Heidrick & Struggles International Inc. or
such person as to whom he or she might delegate this power, of:

5.4.1.
the amount allocated or to be allocated by the Company, in relation to that
period, for the award and/or payment of any bonuses to you and/or any other
persons employed by or providing services to the Company or any other Group
Company; and

5.4.2.
the amount of any bonus to be awarded and/or paid to you; and

5.4.3.
any conditions upon which any bonus is to be awarded and/or paid to you.

5.5.
Any bonus awarded to you shall be purely discretionary, shall not form part of
your contractual remuneration under this Agreement and shall not be pensionable.
The making of an award shall not oblige the Company to make any subsequent bonus
awards.

5.6.
Notwithstanding clause 5.3, you shall have no right to be awarded a bonus or,
where an award has been made, paid a bonus (pro rata or otherwise) if at the
time when any such bonus would otherwise have been due to be awarded or paid (as
appropriate):

5.6.1.
you have not been employed throughout the whole of the period to which the bonus
relates; or

5.6.2.
you are subject to any capability and/or disciplinary procedures; and/or

5.6.3.
your employment has terminated (whether lawfully or unlawfully) or you are under
notice of termination (whether given by you or the Company).

5.7.
If you have been notified that you are under investigation in respect of any
disciplinary, capability or performance issue then your eligibility to be
considered for a discretionary bonus will be postponed pending the conclusion of
any such investigation and any subsequent hearing or meeting.

Long-Term Incentive
5.8.
Although the Company’s long term incentive arrangements are discretionary and
may be varied at any time, it is intended that you will receive consideration
for annual long-term incentive grants as part of your performance and
compensation review.  In all cases,


- 6 -    

--------------------------------------------------------------------------------



annual long-term incentive awards are subject to the approval of the Human
Resources and Compensation Committee of the Board of Directors (“HRCC”) of
Heidrick & Struggles International Inc.. As Global Managing Partner - Leadership
Consulting, your alignment as a shareholder is immensely important to the
Company and the Company proposes that, save in exceptional circumstances, your
annual grants, if any, will have a grant date target value equal to 50% of your
basic salary and are made in the form of restricted stock units (time vesting
only), but the actual composition of your long-term incentive grant will be
determined by the management and the HRCC at the time of grant.  The terms,
including lapsing and forfeiture provisions, of such awards, if any, will be
contained in the rules of the relevant plan and award agreement.
6.
Pension

6.1.
During your employment with the Company, the Company shall make a contribution
of the percentage set out in paragraph 9 of the Term Sheet to the Company Group
Personal Pension Plan, subject to you satisfying certain eligibility criteria.

6.2.
No contracting out certificate issued under the Pensions Scheme Act 1993 is in
force in respect of your employment under this Contract of Employment.

7.
Benefits

7.1.
You shall be entitled to participate in such benefit arrangements as the Company
may put in place for employees of your seniority from time to time, in
accordance with and subject always to the terms of the relevant scheme for the
time being in force and as amended from time to time.

7.2.
The Company may at any time withdraw any benefit arrangements without providing
replacement for it or them. You acknowledge where any benefits provided are
insurance arrangements, the payment of any benefit is subject to the discretion
of the insurers and subject to the terms and conditions of the respective
scheme. The Company has no obligation to assist you in the advancement of any
claim you may make, nor any obligation to make any payment to you should the
insurer refuse to pay for whatever reason.

7.3.
Your eligibility to participate in or receive benefits from any insurance or
other benefits scheme shall not prejudice the Company’s ability to terminate
your employment with the Company.

8.
Holiday

8.1.
The Company’s holiday year runs from 1 January to 31 December each year. Your
holiday entitlement is set out in paragraph 10 of the Term Sheet. Please refer
to the UK Company Handbook for further details about the procedure for taking
holiday and your holiday entitlement.

9.
Sickness and Medical Examination

9.1.
If you are at any time incapacitated or prevented by sickness, injury, accident
or any other circumstances beyond your control (hereinafter referred to as
“incapacity”) from carrying


- 7 -    

--------------------------------------------------------------------------------



out in full your duties under your Contract of Employment, you must follow the
sickness absence reporting procedure contained in the UK Company Handbook.
9.2.
Please refer to the Section 1 of the UK Company Handbook for further details
regarding sickness absence, sick pay and medical examinations.

10.
Directorship

10.1.
In the event that you are required to be a director of the Company or any other
Group Company, the conditions in sub-clauses 10.2 and 10.3 shall apply.

10.2.
Except with the prior approval of the Company, or as provided in the articles of
association of the Company or any other Group Company of which you are a
director, you shall not resign as a director of the Company or any Group
Company.

10.3.
If, during your employment, you cease to be a director of the Company or any
other Group Company (otherwise than by reason of your death, resignation or
disqualification in accordance with the articles of association of the Company
or the relevant Group Company, as amended from time to time, or by statute or
court order) your employment shall continue as an employee only and the terms of
your Contract of Employment (other than those relating to the holding of the
office of director) shall continue in full force and effect and you shall have
no claims in respect of such cessation of office.

10.4.
On the termination of your employment for any reason and howsoever arising, you
shall at the request of the Company, resign from all offices held by you in or
as the representative or nominee of the Company or any other Group Company,
including but not limited to any appointment as director or company secretary in
any of the same. You hereby irrevocably appoint the Company to be your attorney
in your name and on your behalf to sign, execute or do any instrument or act and
generally to use your name for the purpose of giving to the Company or its
nominee the full benefit of the provisions of this clause 10.4.

11.
Termination of Employment

11.1.
Without prejudice to any clause in your Contract of Employment providing for
earlier termination, the minimum period of notice that is required to be given
by either party to terminate your employment under this Contract of Employment
is set out in paragraph 11 of the Term Sheet.

11.2.
Clause 11.1 above is without prejudice to the Company’s right to terminate your
employment without notice or payment in lieu of notice for gross misconduct, if
you commit any other serious or repeated breach or non-observance of your
obligations as an employee or any of the terms and conditions of your employment
or if you refuse or neglect to comply with reasonable and lawful directions of
the Company or if you cease to be entitled to work in the United Kingdom or if
you have become bankrupt or applied for a receiving order or have a receiving
order made against you or have entered into any arrangement or composition with
your creditors or if you have been prohibited by law from acting as a director
of any company or if you have become of unsound mind or a patient within the
meaning of any United Kingdom statute relating to mental health. Any delay by
the Company in exercising such right to terminate shall not constitute a waiver


- 8 -    

--------------------------------------------------------------------------------



thereof. Examples of gross misconduct and other circumstances in which the
Company has a right to terminate your employment without notice or payment in
lieu of notice are set out in Section 4 of the UK Company Handbook.
11.3.
The Company may in its absolute discretion put you on garden leave or suspend
you in certain circumstances. Please refer to Section 1 of the UK Company
Handbook for further details.

12.
Payment in lieu of notice

12.1.
Without prejudice to clause 11 above, where notice is given to terminate your
employment by either party or if either you or the Company otherwise purports to
terminate your employment, the Company may (at its sole and absolute discretion)
terminate your employment at any time and with immediate effect by notifying you
that:

12.1.1.
the Company is exercising its right under your Contract of Employment to make a
payment in lieu of notice; and

12.1.2.
that it shall make a payment in lieu of the notice period (or, if applicable,
the remainder of the notice period) to you (or that it shall make the first
instalment of such a payment to you).

12.2.
Any payment in lieu of notice shall be calculated by reference to your basic
salary only (as at the date of termination) for the duration of the notice
period (or remainder of the notice period as the case may be).

12.3.
The Company may pay any payment in lieu of notice as one lump sum or in
instalments over the period until the expiry, if it had been served, of the
notice period. Such payments shall be subject to such deductions as are required
by law.

12.4.
For the avoidance of doubt:

12.4.1.
if the Company terminates your employment in breach of your Contract of
Employment, any entitlement to damages for breach of contract shall be assessed
on the normal common law principles (including your obligation to mitigate your
loss); and

12.4.2.
the right of the Company to terminate your employment in accordance with clause
12.1 does not give rise to any right for you to receive any payment in lieu of
notice as a lump sum, but shall not prejudice your right to receive the monies
due for the notice period.

13.
UK Company Handbook

13.1.
The UK Company Handbook contains additional provisions which relate to your
employment, including provisions relating to sickness absence, data protection
and monitoring, amongst others. Section 1 (in its entirety), paragraphs 1.1 to
1.2 (inclusive) of Section 2 and paragraphs 1.1 to 1.8 (inclusive) of Section 3
of the UK Company Handbook form part of your Contract of Employment. Section 4
of the UK Company


- 9 -    

--------------------------------------------------------------------------------



Handbook onwards does not form part of your Contract of Employment and does not
have contractual effect.
13.2.
The disciplinary and grievance procedures which apply in relation to your
employment can be found in the UK Company Handbook.

13.3.
References in your Contract of Employment to the UK Company Handbook are
references to the UK Company Handbook as amended from time to time.

13.4.
References in the UK Company Handbook to “the Company” shall be read as
references to Co Company Ltd.

13.5.
In the event of any conflict between the terms and conditions contained in this
document and the UK Company Handbook, these terms and conditions shall prevail.

14.
Governing Law

14.1.
Your Contract of Employment shall be interpreted and enforced in accordance with
the laws of England and Wales and the parties hereto submit to the exclusive
jurisdiction of Courts in England and Wales.

15.
Supersession or Previous Agreements

15.1.
Your Contract of Employment supersedes and is in substitution for any subsisting
agreements between the Company and you (whether of an employment nature or
otherwise) and all such subsisting agreements shall be deemed to have been
terminated by mutual consent with effect from the date the Term Sheet is signed
by you.

16.
Supplemental

16.1.
The following provisions shall have effect for the purposes of the Employment
Rights Act 1996 as amended:

16.1.1.
there is no current requirement for you to work outside the United Kingdom for
any consecutive period in excess of one month; and

16.1.2.
there are no collective agreements currently in force which affect directly or
indirectly the terms and conditions of yours employment.

17.
Definitions

17.1.
In this Contract of Employment, unless the context otherwise requires,

“Contract of Employment” means the terms and conditions of your employment with
the Company contained in the Term Sheet, these Terms and Conditions of
Employment, the Business Protection Agreement and Section 1 (in its entirety),
paragraphs 1.1 to 1.2 (inclusive) of Section 2 and paragraphs 1.1 to 1.8
(inclusive) of Section 3 of the UK Company Handbook (as amended from time to
time); and
“Group” means the Company, Heidrick & Struggles International Inc., any holding
company and any subsidiary company (from time to time) of the Company or
Heidrick &

- 10 -    

--------------------------------------------------------------------------------



Struggles International Inc. (wherever incorporated or established) and any
subsidiary of any such holding company, and “Group Company” shall be construed
accordingly. The expressions “holding company” and “subsidiary” in relation to a
company mean a "holding company" and "subsidiary" as defined in section 1159 of
the Companies Act 2006 and a company shall be treated, for the purposes only of
the membership requirement contained in subsections 1159(1)(b) and (c), as a
member of another company even if its shares in that other company are
registered in the name of (a) another person (or its nominee), whether by way of
security or in connection with the taking of security, or (b) its nominee.



- 11 -    